DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021 was filed after the mailing date of the Non-Final Rejection on 03/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 06/08/2021. Claims 1, 4, 16 and 20 have been amended. No claims have been canceled or added. Currently, claims 1-20 are pending

Response to Arguments
Applicant’s arguments, see pg11, filed 06/08/2021, with respect to the rejection under 35 U.S.C. 112(b) as being indefinite have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claim 4 has been withdrawn. 
2.	Applicant’s amendments/arguments, see pgs 5-7, filed 05/26/2021, with respect to the rejection(s) of claim(s) 1-2 and 7-20 under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2018/0063386, hereinafter known as Sharma), and in view of Hibbard (US 2019/0192880, hereinafter known as Hibbard), and  rejection of claims 3-6 under 35 U.S.C. 103 as unpatentable over Sharma, Hibbard, and further in view of Adler et al. (US 2019/0325620, hereinafter known as Adler), have been fully considered and not persuasive.  Therefore, the 35 U.S.C. 103 rejections of claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 16 and 20, the prior art of record fails to disclose or reasonably suggest, a system, comprising of generating, based on the first dose distribution and the trained machine learning model, a second dose distribution and the first equivalent count is less than the second equivalent count.
The closest art of record teaches the following;
With regards to claim 1, 16 and 20, Wang et al. (US 2021/0035340) discloses a method, apparatus and/or system that may be utilized for cardiac CT to achieve relatively fine spatial details, subtle contrast resolution, relatively high imaging speed and a relatively low radiation dose [0031], comprising;
at least one storage device storing a set of instructions [0024][0040]; and 
at least one processor in communication with the at least one storage device [0024][0040], when executing the stored set of instructions, the at least one processor causes the system to perform operations  including:
obtaining a first simulator data set corresponding to at least a portion of a subject ([0050][0051]; The subject can be phantoms or actual clinical CT scans from the patient; [0074]; first simulator data set) ; 
obtaining a trained machine learning model [0032] [0033][0063][0064]; and 

	Wang teaches that the system can be utilized for radiation dose reduction but doesn’t specifically disclose;
obtaining a first dose distribution corresponding to a first equivalent count of simulation radiation particles in at least a portion of a subject; and
	wherein the second dose distribution has a higher accuracy than that of the first dose distribution, and the first equivalent count is less than the second equivalent count.
	Falt et al. (US 2020/0043573) discloses systems and methods for determining radiation exposure during an x-ray guided medical procedure (Abstract). Falt et al. teaches “The x-ray equipment and human exposure models generate data that is input to the radiation metrics processor 102 which calculates radiation metrics, such as for example, dose rate and cumulative dose information.  The radiation metrics processor may calculate radiation metrics for humans located in the room during the procedure.... During the course of an x-ray guided medical procedure, these radiation metrics may be provided to a feedback system 103 ...  The feedback system 103 uses the radiation metrics to provide a a user may adjust operating settings of the x-ray equipment to achieve a desired level of radiation dosage or x-ray image noise.  An evaluation system 104 evaluates the user's performance and suggests strategies for improving his or her dose reduction techniques.” [0038]. Further, the reference teaches that “System input 101 allows a user to specify information about.... location and structure of the anatomies of the patients ...being used in the simulation.  The simulation 
incorporates the information into x-ray equipment models and human exposure 
models that enable the simulation to determine how the equipment emits 
radiation and how the patient or medical team member is exposed to the 
radiation.” [0039]. Finally, as part of the radiation simulation, a simulated dosage choices may be added to toggle between low, normal, and high dose rate settings. The low dose setting can reduce the emitted dose to 50% (or another value) which would result in an image noise increase [0092]. The reference does not specifically disclose;
	wherein the second dose distribution has a higher accuracy than that of the first dose distribution, and the first equivalent count is less than the second equivalent count.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/HUGH MAUPIN/Primary Examiner, Art Unit 2884